
	
		I
		112th CONGRESS
		2d Session
		H. R. 6158
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2012
			Mr. Gary G. Miller of
			 California introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the S.A.F.E. Mortgage Licensing Act of 2008 to
		  specify that courses offered by lenders for their own employees may not satisfy
		  the pre-licensing education or continuing education
		  requirement.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Independence in the Education of Loan
			 Originators Act of 2012.
		2.Limitation on
			 educational courses
			(a)Pre-Licensing
			 coursesSection 1505(c)(3)(A)
			 of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5104(c)(3)(A)) is
			 amended to read as follows:
				
					(A)LimitationTo maintain the independence of the
				approval process—
						(i)the Nationwide
				Mortgage Licensing System and Registry shall not directly or indirectly offer
				pre-licensure educational courses for loan originators; and
						(ii)no course offered directly or indirectly by
				a lender for the lender’s own employees shall qualify for purposes of paragraph
				(1).
						.
			(b)Continuing
			 education coursesSection
			 1506(b)(5)(A) of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C.
			 5105(b)(5)(A)) is amended to read as follows:
				
					(A)LimitationTo maintain the independence of the
				approval process—
						(i)the Nationwide
				Mortgage Licensing System and Registry shall not directly or indirectly offer
				pre-licensure educational courses for loan originators; and
						(ii)no course offered directly or indirectly by
				a lender for the lender’s own employees shall qualify for purposes of paragraph
				(1).
						.
			
